NUMBER 13-06-00612-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG



                         EX PARTE: RICARDO VILLA



                    On appeal from the 319th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Garza and Benavides
            Memorandum Opinion by Chief Justice Valdez

       Appellant, Ricardo Villa, filed a pre-trial application for a writ of habeas corpus

seeking the reconsideration of a pre-trial bond condition. The trial court denied his request,

and this appeal ensued. Just a few months after we received appellant’s brief, he was

found guilty of the charges he was indicted for, namely, aggravated sexual assault of a
child.1 See TEX . PENAL CODE ANN . § 22.021 (Vernon Supp. 2007). Because appellant has

now been convicted, any issues regarding the pre-trial bond conditions set by the trial court

are rendered moot. See Oldham v. State, 5 S.W.3d 840, 846 (Tex. App.–Houston [14th

Dist.] 1999, pet. ref’d) (recognizing that the appellant’s subsequent conviction rendered

moot any issues concerning pre-trial bond); see also Ex parte Hodges, No. 2-02-429-CR,

2003 Tex. App. LEXIS 4999, at **1-2 (Tex. App.–Fort Worth June 12, 2003, no pet.) (mem.

op., not designated for publication) (same).

        Accordingly, this appeal is dismissed as moot. See TEX . R. APP. P. 43.2(f).



                                                        ROGELIO VALDEZ
                                                        Chief Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 31st day of July, 2008.




        1
           Appellant’s appeal concerning his aggravated sexual assault of a child conviction is currently
pending in this Court.



                                                   2